Title: Abigail Adams to William Smith, 10 August 1789
From: Adams, Abigail
To: Smith, William


        
          Richmond Hill 10 August 1789
          my Dear Sir
        
        Give me leave to congratulate you & mrs Smith upon the Birth of a Daughter. I hope both the Mamma and Infant are in good Health, as well as master William my Grandchildren are much afflicted with the Hooping cough we have had a succession of extreem Hot weather, and tho we have one of the most airy situations near the city, I have sufferd much from the Heat. It would make us very happy to see you here, and if mrs Smith should not Nurse her little one, a journey would serve her Health as soon as the weather grows cooler. mr Guild gave us the slip, quit unexpectedly. I expected to have seen him before he left New-York. tho I find many good things here, there are some, which either from local attachment, or real superiority I prefer from my own state, in concequence of which I must trouble you with a commission. it is to procure me a keg of Tongues & 2 doz Hams of mr Baldwin & forward them by Barnard or any other opportunity, together with the account which shall be paid to Barnard. the Hams here are misirable so is the Butter I propose getting mine all from Massachusets as soon as the weather will permitt. present me affectionatly to all my Friends and / be assured of the sincere Regard / of your affectionate Friend
        A Adams
      